Citation Nr: 1026965	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial compensable rating for thoracic 
strain prior to November 7, 2007, and a rating in excess of 10 
percent thereafter.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to December 
1968, and from April 1985 to November 2002.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision issued in 
October 2003, in which the RO, in pertinent part, granted service 
connection for cervical-thoracic strain due to motor vehicle 
accident and assigned an initial noncompensable (0 percent) 
disability rating, effective December 1, 2002.  The Veteran 
perfected an appeal to the initial disability rating assigned.

In September 2007, the Board remanded this matter for further 
development to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Following a November 2007 VA examination, in a 
December 2007 rating decision issued in April 2008, the AMC, in 
pertinent part, assigned separate 20 percent and 10 percent 
ratings for cervical strain and thoracic strain, respectively, 
effective November 7, 2007.

In a July 2008 decision, the Board granted higher initial 
ratings, prior to and from November 7, 2007, for cervical strain, 
to include a separate rating for cervical radiculopathy.  In 
addition, the Board again remanded to the RO via the AMC the 
issue of entitlement to higher initial ratings for thoracic 
strain prior to and from November 7, 2007.

Notwithstanding the December 2007 determination, the Veteran 
seeks a further increase in the level of disability compensation 
provided.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal). 

In March 2009, the Board remanded the claim for additional 
development and adjudicative action.  There has been substantial 
compliance with the remand directive.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The issue of entitlement to a total disability rating based on 
individual unemployability was raised by the Veteran's 
representative and thus, this issue will be addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to November 7, 2007, the Veteran's thoracic strain was 
not shown to be manifested by degenerative changes or any 
limitation of motion. 

2.  Currently, the Veteran's thoracic strain is manifested by 
complaints of pain and limitation of motion, as well as mild 
degenerative changes; it is not productive of ankylosis. 

3.  The limitation of motion symptoms of the Veteran's thoracic 
strain have already been contemplated in the disability 
evaluation for the service-connected low back strain; the 
symptoms of the thoracic spine and lumbosacral spine are 
duplicative and overlapping.


CONCLUSION OF LAW

The criteria for assignment of an initial compensable rating for 
thoracic strain have prior to November 7, 2007 and a rating in 
excess of 10 percent on or after November 7, 2007 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§, 4.1, 4.7, 
4.10, 4.71a, Diagnostic Codes 5285-5292 (2002), Diagnostic Codes 
5010, 5237-5243 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA notice 
letter to the Veteran in February 2002.  The content of the 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The requirements of the VCAA also 
include notice of a disability rating and an effective date for 
award of benefits if service connection is granted. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date in 
October 2007 and April 2009.  While this notice was sent after 
the September 2003 decision, the Board determines that the 
Veteran is not prejudiced.  The Veteran's claim was readjudicated 
in December 2007, December 2008, and February 2010.  In any 
event, the Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for this claim.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for increased rating, and the duty 
to assist requirements have been satisfied.  Private and VA 
treatment records were obtained and associated with the claims 
file.  VA examinations were performed in 2003, 2007, and 2009 in 
order to obtain medical evidence as to the extent of the service-
connected cervical-thoracic disabilities.  The examiners reviewed 
the Veteran's medical history, conducted necessary testing to 
properly evaluate the service-connected disabilities, and 
recorded pertinent examination findings.  The Board finds that 
the VA examination reports are probative.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected thoracic spine disability has 
been assigned two separate ratings during the appeal period.  The 
November 2002 rating decision assigned a noncompensable rating 
for cervical-thoracic strain, pursuant to Diagnostic Code 5010 
and effective December 1, 2002.  The December 2007 rating 
decision assigned a separate 10 percent rating for mild 
degenerative changes of the thoracic spine, pursuant to 
Diagnostic Code 5010 and effective November 7, 2007. 

The Board observes that the schedular criteria for rating spine 
disabilities were amended subsequent to the Veteran's filing of 
his claim in December 2002. Effective September 26, 2003, the 
rating criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  Thus, the 
rating criteria effective both before and after September 26, 
2003 are applicable to the claim.

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies. If 
the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects. If 
applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to the 
claim. If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new provision. 
See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change. See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2006).  As the Veteran's claim was 
pending at the time of the regulatory amendment, he is entitled 
to the application of the criteria most favorable to the claim. 
See Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, the 
most favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" criteria 
for other disabilities of the thoracic spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be earlier 
than the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to the 
effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).

Under the rating criteria in effect as of December 2002, as 
relevant to the thoracic spine, a 100 percent disability rating 
is warranted for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces. Residuals 
of a vertebra fracture without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrants a 
60 percent disability evaluation.  In other cases, rating is in 
accordance with definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement of 
only the first or last vertebrae of an adjacent segment.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Complete bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants a 
60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (2002).  Favorable ankylosis of the dorsal (thoracic) spine 
warrants a 20 percent disability rating, and unfavorable 
ankylosis of the dorsal spine warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002). 

Slight limitation of motion of the dorsal spine warrant a 
noncompensable evaluation.  Both a moderate and a severe 
limitation of motion warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002)

As noted above, the new regulations that became effective on 
September 26, 2003, revised the schedular criteria for the rating 
of all spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2009). The Board notes that symptoms related to 
the thoracic spine and lumbar spine are now rated as disability 
of the thoracolumbar spine as a whole.  Pyramiding, the 
evaluation of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be avoided 
when rating a Veteran's service-connected disabilities.  38 
C.F.R. § 4.14.

As relevant to the thoracolumbar spine, the General Formula for 
Rating the Spine provides that forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 10 
percent rating.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires unfavorable 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2009). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

With regard to intervertebral disc syndrome, from September 23, 
2002 to September 26, 2003, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 4.25 
(the combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Under the revised criteria, Diagnostic Code 5243, intervertebral 
disc syndrome may be rated under either the General Formula or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months warrants a rating of 10 percent. 
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrants a 
rating of 20 percent.  Incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a rating of 30 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months warrants a rating of 60 percent.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis, Diagnostic Code 5003. Under Diagnostic 
Code 5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In application of Diagnostic Code 5003, the 
Court has held that painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by X-
ray, is deemed to be limited motion and entitled to a minimum 10-
percent rating, per joint, combined under Diagnostic Code 5003, 
even though there is no actual limitation of motion."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 
38 C.F.R. § 4.59.

The revised criteria allow a spinal disability to be rated by 
combining under 38 C.F.R. § 4.25 separate evaluations for its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other associated disabilities, whichever 
method results in the higher evaluation.  The revised spine 
rating criteria provides ratings for spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease follow. 

The Board also points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare-ups, and those factors are not contemplated in 
the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that he is entitled to an initial 
compensable disability rating  prior to November 7, 2007, and a 
rating in excess of 10 percent thereafter.  The Board notes that 
the Veteran is also service connected for a lumbar spine 
disability, low back strain, which is rated based on limitation 
of motion.  However, as previously noted, under the current 
schedular criteria, the thoracic and lumbar portions of the spine 
are rated together.  As such, a separate rating under the revised 
criteria for thoracic spine disability is unavailable.  
Consequently, the Board must consider the Veteran's thoracic 
spine disability under former Diagnostic Code 5291 for the entire 
period on appeal, as that code specifically dealt with limitation 
of thoracic spine motion. 38 C.F.R. § 4.71a (2002).


In light of the evidence of record, the Board concludes that the 
assigned rating evaluations are appropriate.  For the period 
prior to November 2007, the Veteran's thoracic spine range of 
motion was not limited.  Further, no imaging studies revealed 
degenerative changes regarding the Veteran's thoracic spine.  The 
Board notes service treatment records reflect a diagnosis of 
cervical thoracic strain.  However, there is no further evidence 
of pathology regarding the Veteran's thoracic spine.  The Veteran 
underwent a VA examination in July 2003.  The examination did not 
show any diagnosis of limitation of motion regarding the 
Veteran's thoracic spine.  The evidence for the appeal period 
prior to November 7, 2007 does not identify any arthritis or 
limitation of motion or other pathology which would allow for the 
assignment of a compensable disability rating.  The Veteran has 
pointed to none.  VA treatment records show no complaints, 
treatment, or diagnosis regarding the Veteran's thoracic strain.  
Of note, VA treatment records dated in December 2003 through 
December 2007 reflect no pain upon evaluation of the Veteran's 
back.  Thus, there is no evidence of limitation of motion or 
other pathology warranting a compensable rating prior to November 
7, 2007.  

As the Veteran's range of motion was not limited, he is not 
entitled to a compensable rating under the limitation of motion 
codes applicable to this period.  Additionally, higher ratings 
under Diagnostic Codes 5285 through 5289 are not appropriate 
without evidence of vertebral fracture causing abnormal mobility 
or ankylosis of the thoracic spine.  A compensable rating is also 
not warranted under former Diagnostic Code 5293 relating to 
intervertebral disc syndrome.  The record reveals no episodes of 
physician-prescribed bed rest.

Currently, the Board finds that the evidence preponderates 
against a schedular rating in excess of 10 percent for the 
Veteran's service-connected thoracic strain.  The evidence for 
the appeal period since November 7, 2007 does not identify any 
additional limitation of motion or other pathology which would 
allow for the assignment of a disability rating in excess of 10 
percent.  Specifically, a rating in excess of 10 percent is not 
warranted pursuant to Diagnostic Codes 5285-5289, 5291.  

The Veteran underwent another VA examination in November 2007.  
Range of motion findings were not reported, however, x-rays at 
that time showed mild degenerative changes of the thoracic spine.  
A November 2009 VA examination report reflects range of motion 
for the Veteran's thoracolumbar spine of forward flexion to 65 
degrees; extension to 25 degrees; right and left lateral flexion 
of 19 degrees and 15 degrees, respectively; and right and left 
rotation of 13 degrees and 10 degrees, respectively.  Upon 
repetition, flexion was additionally limited to 40 degrees 
because of pain.  At that time X-ray studies showed mild 
degenerative changes of the thoracic spine.  

The recent VA examination reflects a current diagnosis of a 
thoracic spondylosis and X-ray evidence reflects mild 
degenerative changes of the thoracic spine.  The medical evidence 
of record indicates that the Veteran's service-connected thoracic 
spine disability is primarily manifested by pain and limitation 
of motion.  Such symptomatology warrants evaluation under former 
Diagnostic Code 5291, which, as mentioned above, dealt with 
limitation of thoracic spine motion.  The Veteran is already in 
receipt of the maximum 10 percent rating under former Diagnostic 
Code 5291.  Accordingly, that Diagnostic Code does not avail him.  
The only way the Veteran could obtain a higher rating under the 
former schedular criteria based on limitation of motion is if 
ankylosis of the thoracic spine was demonstrated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.  The November 2009 VA examiner 
specifically noted that no ankylosis was present in the 
thoracolumbar spine and nothing in the VA and private treatment 
records found in the claims files contradicts this finding.

The Board has also considered DC 5293, which pertains to 
intervertebral disc syndrome.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician), there is no evidence 
of incapacitating episodes necessitating bedrest prescribed by a 
physician that would warrant a 20 percent evaluation under 
Diagnostic Code 5293.  

As noted above, under the current schedular criteria, the 
thoracic and lumbar portions of the spine are rated together. 
Accordingly, a separate rating under the revised criteria for 
thoracic spine disability is unavailable.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2009), as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
notes that according to a November 2009 VA neurological 
examination, there is no evidence of lumbar or thoracolumbar 
radiculopathy or myelopathy.  A review of the record fails to 
reveal any additional functional impairment associated with the 
Veteran's service-connected disability that is not already 
compensated so as to warrant consideration of alternate rating 
codes

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. DeLuca, 8 Vet. 
App. at 206-07.  In this regard, the Board has considered the 
Veteran's subjective complaints of pain, weakness, and fatigue; 
and objective evidence of weakness and pain, as reported at his 
2009 VA examination.  The Board finds that the Veteran's 
symptomatology have already been accounted for in his 10 percent 
rating.  In addition, the currently assigned 10 percent is the 
maximum rating for limitation of motion of the thoracic spine 
under former Diagnostic Code 5291, and there is no evidence of 
ankylosis.  DeLuca considerations are therefore inapplicable. See 
Johnson, supra.

The level of disability shown is encompassed by the ratings 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration, and there is no 
basis for the assignment of further staged ratings.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the rating criteria for the disability reasonably describes 
the Veteran's disability level and symptomatology.  The Veteran's 
limitation of motion and pain is clearly accounted for in 
Diagnostic Code 5291.  The Board finds this Diagnostic Code 
adequately addresses the Veteran's symptoms.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore, adequate.  It is 
also noted that there is no evidence of any hospitalization or 
interference with employment related to the service-connected 
thoracic strain.  There is no indication of such unusual or 
exceptional circumstances such as to warrant a remand for a 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service for extraschedular consideration.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), affirmed sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

Entitlement to an initial compensable rating for thoracic strain 
prior to November 7, 2007, and a rating in excess of 10 percent 
thereafter, is denied.


REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability. Id.

In the present case, during the course of his claim on appeal, 
the Veteran's representative has requested a TDIU.  According to 
the June 2008 and March 2009 written brief presentations, the 
representative requested entitlement to a TDIU.  

Based upon the foregoing, the Board finds that a claim of 
entitlement to a TDIU has been raised.  A TDIU may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, adequate VCAA compliant notice of the standards for 
TDIU must be provided.  The RO/AMC must conduct all appropriate 
development and provide warranted assistance, including a VA 
examination to determine employability on the basis of the 
service-connected disabilities.  The RO should obtain all VA 
treatment records not currently in the claims file and ask the 
Veteran to identify any additional records that should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (2009), must be 
fully met.

2.  The RO should contact the Veteran and 
request that he provide sufficient 
information, and if necessary authorization, 
to enable VA to obtain any additional 
pertinent treatment records not currently of 
record.  Based on the Veteran's response, 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  In 
addition, the RO should obtain all VA 
treatment records dated from August 2008 to 
the present and associate those records with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe the further action to be 
taken.

3.  The RO should schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether he is unemployable solely due to his 
service-connected disabilities.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects of 
any non-service- connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education and 
occupational experience.

4.  After completion of the above and any 
additional notice or development deemed 
appropriate, adjudicate the issues of 
entitlement to a TDIU.  If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the opportunity to 
respond.  The matter should then be returned 
to the Board, if in order, for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


